Por los fundamentos consignados en la opinión emitida en el día de hoy en el caso No. 5784, Rubert Hermanos, Inc., demandante y apelante, v. Antonio Hernández, demandado y apelado (43 D.P.R. 960), se revoca la sentencia apelada, que dictó la Corte de Distrito de Baya-món en junio 23, 1931, en el caso de epígrafe, y en su lugar se dicta ésta declarando con lugar la demanda, sin postas, y en su consecuen-cia ordenando, como se ordena, el lanzamiento del demandado Cande-lario Santos de/ la siguiente finca propiedad de la demandante, a saber: Predio de terreno lindante por sus cuatro puntos cardinales con la finca que más adelante se describe, el cual predio mide 58 varas por su lado norte; 35 varas por su lado sur; 34 varas por su lado este y 22 varas por su lado oeste, equivalente más o menos dicho predio a dos cuerdas con el-amenta céntimos de otra. Esta finca forma parte de la que aparece inscrita a favor de la demandante al folio 197 del *1035tomo 10 de Vega Alta, finca No. 465, inscripción primera, bajo la si-guiente descripción:
“Rústica: Parcela de terreno radicada en los barrios Punto Blanco, Sabana y Cerro Grordo del término municipal de Vega Alta, P. R., compuesta de nove-cientas cuarenta y ocho euerdas con sesenta y cinco céntimos de otra, equiva-lentes a 372 hectáreas, 85 áreas y 57 centiáreas, colindante por el norte con el mar (Océano Atlántico), Mister G. Y. Waymouth, antes, boy don Eloy Hernández y Mister Moore; por el sur, con la Central Carmen y Mister Moore; por el esto, eon Mister G. Y. Waymouth antes, hoy don Eloy Hernández, la Central Carmen y Mister Moore; y por el oeste, con Rubert Hermanos, Inc.”
El lanzamiento se verificará por el marshal de la corte sentencia-dora dentro del término de veinte días contado a partir de la fecha en que esta sentencia sea recibida en la Corte de Distrito de Bayamón, de acuerdo con lo prescrito por la ley sobre desahucio, Leyes de 1905, página 286 y 290.